Crosby, J.
The plaintiff, a minor, brings this action by his next friend, to recover for personal injuries alleged to have been received by reason of being struck in the eye by a guy wire hanging from a telegraph pole, owned and used by the defendant.
The place of the alleged accident was on Western Avenue, a public highway in Lynn, at a point near the northerly end of the Floating Bridge, so called. The bridge is a part of the highway and is about thirty feet wide. The highway is sixty-six feet wide where the bridge joins it and the shore of the pond. A projection of the side lines of the bridge would mark the travelled part of the highway; between the travelled road and the side lines of the highway is an uneven grass plot about fifteen feet wide. There is no sidewalk at this point.
The plaintiff, was injured while on this grass plot.' The telegraph pole, upon which the wire hung, was close to the rail about four feet from the end. We are of opinion that the plaintiff, when he was injured, was in a place upon the highway where he had a right to be.
While the report recites that the plaintiff was a minor, his age at the time of the accident does not appear. There was evidence, however, that he was in charge of his sister who was ten years old. In view of the evidence, we are of opinion that it could have been found that she exercised as much care and prudence in the protection of her brother as might reasonably be expected of a girl of her age.
There was evidence tending to show that, just before the accident, “there were a crowd of children swinging on the wire;” that children had been seen swinging on the wire before the day of the accident; that it was a cable wire with five or six strands, and that the end was curled up, “where they [the children] put their foot in and swung.”
In view of the length of time during which it could have been found that the wire had been hanging from the pole, we are of opinion that the jury would have been warranted in finding that *500the defendant was negligent in failing to discover the wire and to secure it.
In accordance with the terms of the report, let the entry be

Judgment for the plaintiff in the sum of $100.